 



Exhibit 10.2
 
EMPLOYMENT AGREEMENT
BETWEEN
WARWICK VALLEY TELEPHONE COMPANY
AND
KENNETH H. VOLZ
 
Warwick Valley Telephone Company (WVTC), a New York corporation with its
principal place of business at 47 Main Street, Warwick, New York (Company), and
Kenneth H. Volz (“Volz”) , residing at 2875 Crabtree Lane, Northbrook, Illinois,
USA, agree to enter into this Employment Agreement dated as of January 25, 2007
as follows:.
 
1. Employment of Kenneth H. Volz as Interim Vice President, Chief Financial
Officer & Treasurer (“CFO”): WVTC agrees to employ Volz in the role of interim
CFO, and Volz agrees to be employed by the Company, upon the terms and subject
to the conditions set forth in this Agreement. Volz’s employment under this
Agreement shall begin as of January 23, 2007 and shall continue until terminated
in accordance with Section 5 below. The parties expect termination to occur
within two weeks of the Annual Meeting of Shareholders to be held on April 27,
2007. Volz understands that he will have to complete an I-9 Form, and provide
appropriate documentation, in the time frame as required by law.
 
2. Volz’s Duties and Responsibilities as Interim CFO: Volz will report directly
to the President and CEO and shall perform all of the duties and
responsibilities incident to the position of CFO and/or such other job duties
and responsibilities as may be assigned by the President and CEO and/or Board of
Directors. Volz agrees to perform such duties to the best of his ability and
judgment in accordance with the highest ethical standards. Volz understands that
WVTC has collective bargaining agreements covering its plant and clerical
employees and will not attempt to or make any unilateral changes to those
agreements. Volz will also abide by Company policies applicable to all WVTC
employees.
 
3. Volz’s Goals as Interim CFO: Volz and the President and CEO will agree upon
goals and objectives that will become part of this agreement as Amendment #1.
 
4. Volz’s Compensation and Expenses as Interim CFO:
 
a. Weekly Salary: WVTC will pay Volz on a weekly basis $6,000.00 per week, less
appropriate deductions. Payments will be made on regular WVTC weekly paydays.
 
b. Expenses: WVTC will reimburse Volz for reasonable travel and other incidental
expenses related to the services performed hereunder, including but not limited
to weekly airfare to Chicago, use of a Company car for business purposes,
lodging, and meals, provided that such expenses are invoiced with documentation
no later than two months after Volz’s separation of employment. No reimbursement
shall be provided for the costs of equipment and supplies with which Volz may
personally utilize such as cell-phone, laptop computer, software, however, WVTC
will reimburse Volz for any business calls on his cell-phone at the billed
amount.
 
c. Benefits: Volz understands and agrees that he will not be eligible for
employee benefits, fringe benefits or other perquisites made available to WVTC
employees, including vacations, long term disability, sick time, life insurance
and 401(k) except as specifically set forth in this Agreement. Volz will execute
any forms determined by WVTC to be necessary or appropriate to confirm his No
Benefit Status, including but not limited to a declination of health insurance
coverage form.
 
5. Term and Termination
 
The Agreement shall be in effect on the first day Volz begins employment with
WVTC until and including April 27, 2007, unless Volz is terminated for gross
misconduct. In the unlikely event WVTC intends on terminating Volz for gross
misconduct, WVTC will provide Volz with the opportunity to resign in exchange
for signing a release agreement providing for one weeks pay. After April 27,
2007, either party may terminate this agreement by providing two weeks written
notice to the other party that said party would like to terminate the employment
relationship. WVTC may provide payment in lieu of notice to Volz.


63



--------------------------------------------------------------------------------



 



 
6. Information
 
WVTC will provide Volz with access to financial data, other confidential
information, access to the WVTC’s sites and management that Volz may reasonably
require in connection with his employment as CFO. Volz agrees to use such
information and access for the purposes agreed upon, and to treat as
confidential all information which WVTC so identifies.
 
7. Confidentiality:
 
a. Volz shall sign and abide by WVTC’s confidentiality requirements as a
condition of employment and continued employment.
 
b. Unless Volz shall first secure written consent of the owner of the
Confidential Information (as defined herein), Volz shall not use or disclose to
any other person, corporation, firm or entity at any time either during or after
the termination of this Agreement any Confidential Information of which Volz
becomes aware, whether or not such information is developed by Volz. Volz shall
take all appropriate steps to safeguard Confidential Information and protect
such information against disclosure, misuse, espionage, loss and theft. Volz
acknowledges that his failure to comply with this paragraph may irreparably harm
the business of WVTC or one of its affiliates, investors or partners.
 
c. As used herein, “Confidential Information” shall mean information which is
made available to or prepared by Volz in connection with the services which Volz
is required to perform hereunder relating to or revealing WVTC’s business,
operations, organization, financial condition, plans, designs, analyses,
financial data, including projections and reports, strategies, international
plans, and all similar and related information in whatever form. Confidential
Information shall not include any information which is publicly available when
provided or becomes publicly available otherwise than by Volz’s breach of his
undertakings herein. Information shall be deemed publicly available if it
becomes a matter of public knowledge or is contained in materials available to
the public or is lawfully obtained by Volz from any source other than WVTC or
one of their clients or one of their affiliates or their officers, employees or
outside advisors, provided that such source has not, to Volz’s actual knowledge,
breached any obligation of confidentiality to WVTC with respect to such
information. Information shall not be deemed to have been published merely
because individual portions of the information have been published in
combination.
 
d. Upon termination of this employment, Volz shall either promptly deliver to
WVTC all written or electronic records, work papers, manuals, notebooks, reports
and other documentation and materials which contain Confidential Information, no
matter where such material is located and no matter what form such material may
be in, and any duplicates or copies thereof, or certify to the Board that the
“Confidential Information” has been destroyed, at the discretion of the Board.
 
e. As used herein, “affiliate” shall mean any entity that, directly or
indirectly, through one or more intermediaries, controls or is controlled by or
is under common control with WVTC.
 
8. Indemnification
 
WVTC agrees to provide to Volz for his execution WVTC’s standard Director’s and
Officer’s Indemnification Agreement, providing for indemnification consistent
with New York Corporation Law and WVTC’s by-laws.
 
9. Miscellaneous
 
a. Entire Agreement: This is the entire agreement between the parties. It
replaces and supersedes any and all oral agreements between the parties, as well
as any prior writings as to the matters covered by this agreement.
 
b. Successors and Assignees: this agreement binds and benefits the successors
and assignees of the parties.
 
c. Notices: All notices must be in writing and delivered to an address
designated by the receiving party. Delivery may be in person, by mail, by fax,
or by email if the sending address is clearly and legitimately associated with
the sending party.


64



--------------------------------------------------------------------------------



 



 
d. Governing Law: this agreement will be governed and construed in accordance
with the laws of the State of New York, USA.
 
e. Counterparts: The parties may sign several identical counterparts of this
agreement. Any fully signed counterpart will be treated as an original.
 
f. Modification: This agreement may be modified only in writing signed by the
party against whom such modification is sought to be enforced.
 
g. Waiver: If one party waives any term or provision of this agreement at any
time, that waiver will only be effective for the specific instance and the
specific purpose for which the waiver was given. If either party fails to
exercise or delays exercising any of its rights or remedies under this
agreement, that party retains the right to enforce that term or provision at a
later time.
 
h. Severability: If any court determines that any provision of this agreement is
invalid or unenforceable, any invalidity or unenforceability will affect only
that provision and will not make any other provision of this agreement invalid
or unenforceable, and such provision shall be modified, amended, or limited only
to the extent necessary to render it valid and enforceable.
 
i. Arbitration. Any controversy between the parties with respect to this
Agreement, except for any alleged breach of paragraph 7 of this Agreement shall
be settled by arbitration to be held in New York according to the rules of the
American Arbitration Association (“AAA”) applying the applicable substantive
law. The arbitration shall be conducted by a single arbitrator selected by
mutual agreement of the parties and decision of the arbitrator shall be final
and binding upon the parties, both as to law and to fact, enforceable at law or
equity, as the case may require. If no agreement is reached by the parties as to
the selection of an arbitrator from AAA’s panel within thirty (30) days of after
either party’s request for arbitration, the AAA shall select the arbitrator.
Each party shall bear its respective expenses of any such arbitration. The costs
of such arbitration shall be equally shared between the parties. Charges for
stenographic fees and expenses shall be borne by the party ordering such
services. Nothing herein set forth shall prevent the parties from settling any
dispute by mutual agreement at any time.
 
WVTC
 

             
By:
 
/s/  Zig Nowicki


  Dated:   January 25, 2007


             
Printed Name:
  Zig Nowicki


  Title:   Director of HR


             
Address:
  WVTC 47 Main St., Warwick, NY


                     
By:
 
/s/  Kenneth N. Volz


  Dated:   January 25, 2007




 
Printed Name: Kenneth H. Volz
 
Address: 2875 Crabtree Lane, Northbrook, Illinois 60062


65